In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1907 
JAMES R. BUNN,  
                                                  Plaintiff‐Appellant, 
                                  v. 

FEDERAL  DEPOSIT  INSURANCE  CORPORATION,  as  receiver  for 
Valley Bank Illinois, 
                                       Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 4:15‐cv‐04053 — Sara Darrow, Judge. 
                     ____________________ 

    ARGUED OCTOBER 31, 2018 — DECIDED NOVEMBER 8, 2018 
                 ____________________ 

    Before FLAUM, EASTERBROOK, and BRENNAN, Circuit Judges. 
    FLAUM, Circuit Judge. After its appointment as receiver for 
Valley Bank Illinois (“Valley Bank”), the Federal Deposit In‐
surance  Corporation  (“FDIC”)  disaﬃrmed  a  benefits  agree‐
ment between Valley Bank and James Bunn, a bank executive. 
Bunn sued the FDIC to recover a “change of control termina‐
tion benefit” he claims he is entitled to receive pursuant to this 
agreement. The district court granted summary judgment to 
2                                                      No. 18‐1907 

the  FDIC  because  it  determined  the  benefit  Bunn  seeks  is  a 
“golden parachute payment” prohibited by federal law. We 
aﬃrm. 
                           I. Background 
     A. Factual Background 
   James  Bunn  worked  for  Valley  Bank  as  Executive  Vice 
President from 2001 until the bank’s failure on June 20, 2014. 
He  also  served  as  the  bank’s  Director  beginning  in  2008  or 
2009. During Bunn’s employment, Valley Bank was an FDIC‐
insured, state‐chartered nonmember bank regulated by both 
the FDIC in its corporate capacity (“FDIC‐C”) and the Illinois 
Department  of  Financial  and  Professional  Regulation 
(“IDFPR”). 
        1. The Salary Continuation Agreement  
    In  2003,  Valley  Bank  entered  into  a  Salary  Continuation 
Agreement (the “Agreement”) with Bunn “to provide salary 
continuation benefits to [Bunn] that are payable from [Valley 
Bank’s] general assets for the purpose of encouraging [Bunn] 
to remain an employee of [Valley Bank].” After amending and 
restating the document in 2005 and 2008, the parties signed 
the operative version of the Agreement on July 22, 2008.  
    In  this  Agreement,  Valley  Bank  agreed  to  provide  Bunn 
with certain termination benefits in the event Bunn “ceases to 
be  employed  by  [Valley  Bank]  for  any  reason,  voluntary  or 
involuntary.” The Agreement provides for benefits to Bunn in 
various scenarios, including the event of his death, normal re‐
tirement, early termination before retirement, disability, and 
termination after a “change of control” in Valley Bank’s own‐
ership.  
No. 18‐1907                                                                      3 

    The “change of control” termination benefit is the only po‐
tential  benefit  provision  that  is  relevant  to  this  appeal.  Ac‐
cording  to  this  provision,  if  Valley  Bank  terminated  Bunn’s 
employment “within twelve months of a Change [of] Control, 
for reasons other than death, Disability, or retirement,” then 
Bunn  was  entitled  to  receive  from  Valley  Bank  “the  dollar 
amount equal to the liability accrued on the books of [Valley 
Bank] at the effective time of closing of said Change of Con‐
trol, which shall be reported to [Bunn] on an annual basis by 
[Valley Bank].”1  
    The Agreement provides that a “change of control” trig‐
gering  Bunn’s  entitlement  to  this  benefit  would  occur  upon 
“either a change in the ownership of [Valley Bank]’s capital 
stock … or the sale or other disposition of substantially all of 
[Valley Bank]’s assets.” Bunn would be entitled to payment of 
this benefit within sixty days following his termination under 
such circumstances. 
   Valley  Bank  purchased  two  life  insurance  policies,  one 
from Massachusetts Mutual Life Insurance Company and one 
from New York Life Insurance and Annuity Corporation, for 
which  Bunn  was  the  named  insured.  Valley  Bank  retained 
ownership  of  these  policies  but,  according  to  Bunn,  Valley 
Bank  purchased  these  policies  for  the  express  purpose  of 

                                                 
1 The Agreement sets out a calculation for the value of this benefit, which 

is based on the performance of River Valley Bancorp, Inc.’s stock during 
each  year  of  Bunn’s  employment  that  the  Agreement  is  in  effect.  River 
Valley Bancorp, Inc., a multi‐bank holding company in Iowa, owned Val‐
ley Bank. For each plan year the company’s stock value increased a spe‐
cific  percentage,  Bunn  would  be  entitled  to  receive  11.11%  of  his  target 
retirement  benefit  ($66,667  payable  for  15  years,  for  a  total  of  approxi‐
mately $1 million). 
4                                                             No. 18‐1907 

funding the Agreement. The Agreement references the exist‐
ence of such policies: 
           [Bunn]  and  beneficiary  are  general  unsecured 
           creditors  of  [Valley  Bank]  for  the  payment  of 
           benefits  under  this  Agreement.  The  benefits 
           represent the mere promise by [Valley Bank] to 
           pay such benefits. The rights to benefits are not 
           subject  in  any  manner  to  anticipation,  aliena‐
           tion, sale, transfer, assignment, pledge, encum‐
           brance,  attachment,  or  garnishment  by  credi‐
           tors. Any insurance on [Bunn]’s life is a general 
           asset of [Valley Bank] to which [Bunn] and ben‐
           eficiary have no preferred or secured claim. 
    The Agreement further provides that Bunn’s “rights and 
the benefits provided under this Agreement are subject to and 
conditioned upon compliance with all applicable federal and 
state laws, regulations, rules and regulatory orders relating to 
the safety and soundness of banking institutions and the com‐
pensation of bank officers and employees.” 
            2. Valley  Bank  Suffers  Financial  Trouble  and  Ultimately 
               Fails 
    Valley Bank began to experience financial trouble in 2009. 
Specifically, in February 2009, the FDIC‐C and IDFPR down‐
graded Valley Bank’s rating after an examination to a compo‐
site “4” under the Uniform Financial Institutions Rating Sys‐
tem (the “CAMELS” rating system).2 The bank maintained its 


                                                 
2 The CAMELS rating system “evaluat[es] the soundness of financial in‐

stitutions on a uniform basis” and “identif[ies] those institutions requiring 
special attention or concern.” Uniform Financial Institutions Rating Sys‐
No. 18‐1907                                                                      5 

4 rating through later examinations until April 2013, when it 
received a downgraded composite CAMELS rating of 5, the 
lowest possible score.3 
     On June 20, 2014, the IDFPR took possession and control 
of Valley Bank, closed it after determining the bank was “con‐
ducting its business in an unsafe and unsound manner,” and 
requested the FDIC immediately accept appointment as Val‐
ley  Bank’s  receiver.  The  FDIC accepted this appointment in 
its  “FDIC‐R”  receiver  capacity.  See  Veluchamy  v.  FDIC,  706 
F.3d 810, 812 (7th Cir. 2013) (the FDIC can act both in its cor‐
porate capacity as insurer of a bank’s depositors and in its re‐
ceiver capacity as receiver of a failed bank). By accepting this 
appointment,  the  FDIC  succeeded  “by  operation  of  law”  to 
Valley  Bank’s  “rights,  titles,  powers,  and  privileges.”  12 
U.S.C. § 1821(d)(2)(A); see also FDIC v. Ernst & Young LLP, 374 
F.3d 579, 581 (7th Cir. 2004) (“FDIC–Receiver acquires the as‐
sets and legal interests of the failed bank and proceeds much 
as a trustee in bankruptcy … .”).  
    Upon its appointment as receiver, the FDIC entered into a 
Purchase  and  Assumption  Agreement  with  Great  Southern 
Bank. Pursuant to this agreement, the FDIC transferred a por‐
tion of Valley Bank’s assets to Great Southern Bank on June 
20, 2014. The FDIC did not employ Bunn after these events; 

                                                 
tem, 62 Fed. Reg. 752‐01, 752‐01 (Jan. 6, 1997). A CAMELS rating of 4 indi‐
cates the institution “generally exhibit[s] unsafe and unsound practices or 
conditions,”  and  “[f]ailure  is  a  distinct  possibility  if  the  problems  and 
weaknesses are not satisfactorily addressed and resolved.” Id. at 753‐01. 
3 A CAMELS rating of 5 indicates the financial institution “exhibit[s] ex‐

tremely  unsafe  and  unsound  practices  or  conditions”  and  its  “failure  is 
highly probable.” 62 Fed. Reg. at 753‐01–54‐01. 
6                                                       No. 18‐1907 

Great  Southern  Bank  did,  but  only  for  approximately  one 
week. 
        3. The FDIC Disaffirms the Agreement 
   As  receiver  for  a  failed  institution,  the  FDIC  has  the  au‐
thority  to  “disaffirm  or  repudiate  any  contract  or  lease”  to 
which the institution is a party, the performance of which it 
“determines to be burdensome,” and “the disaffirmance or re‐
pudiation of which [it] determines, in [its] discretion, will pro‐
mote  the  orderly  administration  of  the  institution’s  affairs.” 
12 U.S.C. § 1821(e)(1). The FDIC must determine whether or 
not to exercise this authority “within a reasonable period” fol‐
lowing its appointment as receiver. Id. § 1821(e)(2).  
    On September 16, 2014, the FDIC advised Bunn in a letter 
that pursuant to these statutory provisions, it would disaffirm 
the Agreement. The FDIC further notified Bunn that if he in‐
tended to pursue a claim for the Agreement’s benefits against 
the receivership estate, he was required to file a proof of claim 
with the FDIC within ninety days. Bunn submitted his proof 
of claim on September 28, 2014, seeking $230,000 to $240,000 
for his “accrued and vested” change of control benefits under 
the Agreement. However, the FDIC disallowed Bunn’s claim. 
     B. Procedural Background 
    After the FDIC disallowed his claim, Bunn filed the instant 
lawsuit in federal court. In his operative amended complaint, 
Bunn  sought  either  $240,000  as  the  sum  of  the  benefits  he 
claimed to have accrued under the Agreement or, in the alter‐
native,  the  $443,944  accrued  cash  value  of  the  two  bank‐
owned life insurance policies Valley Bank had purchased, as 
No. 18‐1907                                                           7 

well as his costs and attorney’s fees. The FDIC moved to dis‐
miss  the  amended  complaint.  The  district  court  denied  the 
motion, and the parties proceeded with discovery. 
    On May 1, 2017, the FDIC moved for summary judgment, 
arguing in part that the change of control termination benefit 
was a “golden parachute payment” prohibited by 12  U.S.C. 
§ 1828(k)  and  its  implementing  regulations,  meaning  Bunn 
was not entitled to payment. Bunn opposed the motion, argu‐
ing the Agreement qualified for an exception to the prohibi‐
tion on golden parachute payments as a “bona fide deferred 
compensation plan.”  
    The district court granted the FDIC’s motion for summary 
judgment.  It  held  the  change  of  control  termination  benefit 
met the definition of a golden parachute payment and did not 
qualify for the definition’s bona fide deferred compensation 
plan exception. Therefore, Bunn could not recover any dam‐
ages  based  on  the  FDIC’s  disaffirmation  of  the  Agreement. 
The  court  further  held  that,  even  if  the  benefit  was  not  a 
golden  parachute  payment,  Bunn  still  could  not  prevail  be‐
cause he had not presented evidence of any damages incurred 
by virtue of the FDIC’s disaffirmation. The district court en‐
tered judgment in the FDIC’s favor, and Bunn appeals. 
                             II. Discussion 
   We review a district court’s summary judgment ruling de 
novo. See C.G. Schmidt, Inc. v. Permasteelisa N. Am., 825 F.3d 
801, 805 (7th Cir. 2016). “Summary judgment is proper if the 
moving  party  ‘shows  that  there  is  no  genuine  dispute  as  to 
any material fact and the movant is entitled to judgment as a 
matter  of  law.’”  Spurling  v.  C  &  M  Fine  Pack,  Inc.,  739  F.3d 
1055,  1060  (7th  Cir.  2014)  (quoting  Fed.  R.  Civ.  P.  56(a)).  A 
8                                                          No. 18‐1907 

genuine dispute exists if “the evidence is such that a reasona‐
ble jury could return a verdict for the nonmoving party.” An‐
derson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). We “con‐
sider all of the evidence in the record in the light most favor‐
able to the non‐moving party, and we draw all reasonable in‐
ferences  from  that  evidence  in  favor  of  the  party  opposing 
summary  judgment.”  Feliberty  v.  Kemper  Corp.,  98  F.3d  274, 
276–77 (7th Cir. 1996).  
    The party moving for summary judgment has the initial 
burden of demonstrating there is no genuine dispute of mate‐
rial fact: “it may discharge this responsibility by showing ‘that 
there  is  an  absence  of  evidence  to  support  the  nonmoving 
party’s case.’” Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir. 
2008) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). 
“To overcome a motion for summary judgment, the nonmov‐
ing party must come forward with specific facts demonstrat‐
ing that there is a genuine issue for trial.” Id. (quoting Matu‐
shita  Elec.  Indus.  Co.  v.  Zenith  Radio  Corp.,  475  U.S.  574,  586 
(1986)). We may affirm a grant of summary judgment on any 
ground supported by the record. Goodman v. Nat’l Sec. Agency, 
Inc., 621 F.3d 651, 656 (7th Cir. 2010). 
     Bunn argues the district court erred by holding the change 
of  control  termination  benefit  in  the  Agreement  is  a  golden 
parachute payment. We agree with the district court that the 
benefit meets this definition, and Bunn has presented no evi‐
dence sufficient to establish the benefit qualifies for the bona 
fide  deferred  compensation  plan  exception  to  such  a  pay‐
ment. 
No. 18‐1907                                                             9 

     A. The Benefit is a Golden Parachute Payment. 
    Federal law authorizes the FDIC in its corporate capacity 
to “prohibit or limit, by regulation or order, any golden para‐
chute  payment  or  indemnification  payment.”  12  U.S.C. 
§ 1828(k)(1).  The  FDIC  has  done  so  through  implementing 
regulations that provide, “[n]o insured depository institution 
or  depository  institution  holding  company  shall  make  or 
agree  to  make  any  golden  parachute  payment.”  12  C.F.R. 
§ 359.2. Therefore, if the change of control termination benefit 
qualifies as a golden parachute payment, it is not something 
Valley Bank could agree to give to Bunn under the plain terms 
of the Agreement making benefits contingent on compliance 
with applicable federal laws.4 And, if Bunn is not entitled to 
receive this payment, he has suffered no damages for which 
the  FDIC  could  be  liable  based  on  its  disaffirmation  of  the 
Agreement. See 12 U.S.C. § 1821(e)(3)(A)(i) (receiver’s liability 
for disaffirmance of a contract is “limited to actual direct com‐
pensatory damages”). 
     A golden parachute payment is: 
           [A]ny payment (or any agreement to make any 
           payment) in the nature of compensation by any 
           insured depository institution or covered com‐
           pany for the benefit of any institution‐affiliated 
           party pursuant to an obligation of such institu‐
           tion or covered company that— 



                                                 
4 Certain types of golden parachute payments are permissible pursuant to 

12 C.F.R. § 359.4. Bunn does not claim that the change of control termina‐
tion benefit is authorized by this specific regulation, however. 
10                                                    No. 18‐1907 

           (i)  is contingent on the termination  of  such 
           party’s affiliation with the institution or cov‐
           ered company; and— 
           (ii)  is  received  on  or  after  the  date  on 
           which— 
              (I)  the  insured  depository  institution  or 
              covered company, or any insured depos‐
              itory  institution  subsidiary  of  such  cov‐
              ered company is insolvent; 
              (II)  any  conservator  or  receiver  is  ap‐
              pointed for such institution; 
              (III) the institution’s appropriate Federal 
              banking  agency  determines  that  the  in‐
              sured depository institution is in a trou‐
              bled condition …  
              (IV)  the  insured  depository  institution 
              has been assigned a composite rating by 
              the appropriate Federal banking agency 
              or  the  Corporation  of  4  or  5  under  the 
              [CAMELS] System; or 
              (V) the  insured  depository  institution is 
              subject  to  a  proceeding  initiated  by  the 
              Corporation to terminate or suspend de‐
              posit insurance for such institution. 
Id. § 1828(k)(4)(A). 
    The change of control termination benefit meets this defi‐
nition. It is an agreement to make a “payment,” that is in the 
“nature  of  compensation,”  by  Valley  Bank  to  Bunn.  Bunn 
No. 18‐1907                                                              11 

acknowledges Valley Bank is an “insured depository institu‐
tion”5 and he is an “institution‐affiliated party.”6 This satisfies 
the threshold requirements of § 1828(k)(4)(A). The benefit is 
also a contingent payment that Bunn can only receive upon 
his termination of employment with Valley Bank, meeting the 
requirement  of  § 1828(k)(4)(A)(i).  And  while  the  parties  do 
not agree on the exact event terminating Bunn’s employment, 
Bunn acknowledges this did not happen before June 20, 2014. 
Thus, any receipt of payment by Bunn pursuant to this provi‐
sion would occur after his termination and on or after at least 
two  of  the  potentially‐qualifying  events  listed  in 
§ 1828(k)(4)(A)(ii).  Specifically,  any  payment  of  the  benefit 
would be after June 20, 2014, when a receiver was appointed 
for Valley Bank, and it would be after February 2009, when 
Valley  Bank  received  a  composite  CAMELS  rating  of  4.  Id. 
§ 1828(k)(4)(A)(ii)(II), (IV). 
    The  FDIC  has  met  its  burden  and  demonstrated  the 
change of control payment falls within the ambit of prohib‐
ited golden parachute payments. Bunn does not contest this. 
Instead, he argues the benefit he seeks qualifies as a bona fide 
deferred compensation plan exception to such payments. 
     B. The Benefit is Not a Bona Fide Deferred Compensa‐
        tion Plan. 
   Section  1828(k)(4)(C)  excludes  some  payments  from  the 
golden parachute payment definition, meaning a bank is free 
                                                 
5 This term refers to “any bank or savings association the deposits of which 

are insured by [the FDIC‐C].” 12 U.S.C. § 1813(c)(2). 
6 This term refers to, as relevant here, “any director, officer, employee or 

controlling stockholder … of, or agent for, an insured depository institu‐
tion.” 12 U.S.C. § 1813(u)(1). 
12                                                       No. 18‐1907 

to  make  them  even  though  they  meet  the  above‐stated  re‐
quirements. As relevant here, “any payment made pursuant 
to  a  bona  fide  deferred  compensation  plan”  is  not  a  golden 
parachute payment. Id. § 1828(k)(4)(C)(ii). In opposing sum‐
mary  judgment,  Bunn  argues  he  has  demonstrated  that  the 
change of control termination benefit qualifies for this exclu‐
sion, and he is therefore entitled to receive this benefit. 
     Implementing  regulations  promulgated  under  12  U.S.C. 
§ 1828(k) define this exclusion. See 12 C.F.R. § 359.1(d). A bona 
fide deferred compensation plan is “any plan, contract, agree‐
ment or other arrangement” that meets the initial threshold 
requirements listed in either § 359.1(d)(1) or § 359.1(d)(2). A 
plan under § 359.1(d)(1) is one whereby “[a]n [institution‐af‐
filiated party] voluntarily elects to defer all or a portion of the 
reasonable compensation, wages or fees paid for services ren‐
dered which otherwise would have been paid to such party 
at  the  time  the  services  were  rendered,”  and  the  institution 
recognizes that expense or otherwise segregates assets in cer‐
tain ways. Id. § 359.1(d)(1). A plan under § 359.1(d)(2) is one 
whereby  “[a]n  insured  depository  institution  or  depository 
institution  holding  company  establishes  a  nonqualified  de‐
ferred compensation or supplemental retirement plan” either 
“[p]rimarily for the purpose of providing benefits for certain 
[institution‐affiliated  parties]  in  excess  of  the  limitations  on 
contributions and benefits imposed by” certain sections of the 
Internal Revenue Code, id. § 359.1(d)(2)(i), or “[p]rimarily for 
the purpose of providing supplemental retirement benefits or 
other deferred compensation for a select group of directors, 
management  or  highly  compensated  employees  …,”  id. 
§ 359.1(d)(2)(ii).  Even  if  the  threshold  provisions  of  either 
§ 359.1(d)(1) or § 359.1(d)(2) are met, § 359.1(d)(3) lists seven 
No. 18‐1907                                                      13 

further criteria that “shall apply” to a plan in order for it to 
meet the bona fide deferred compensation plan exception. 
    Although Bunn argues his change of control termination 
benefit fits this exception to golden parachute payments, his 
argument runs into two problems that independently prevent 
his recovery. First, Bunn has not come forward with any spe‐
cific facts demonstrating the benefit could satisfy the thresh‐
old requirements in § 359.1(d)(1) or § 359.1(d)(2) for bona fide 
deferred  compensation  plans.  Bunn  quotes  the  language  of 
§ 359.1(d)(2) and affirmatively states the Agreement meets its 
criteria. But Bunn does not explain how the change of control 
termination benefit, or any other provision of the Agreement, 
meets  the  requirements  of  either  § 359.1(d)(2)(i)  or 
§ 359.1(d)(2)(ii).  
    Bunn  does  state  that  the  Agreement  meets  the  statutory 
requirements  for  a  “non‐qualified  deferred  compensation 
plan” under 26 U.S.C. § 409A, a separate tax code provision. 
However,  he  does  not  explain  why  that  is  relevant  to 
§ 359.1(d)(2)(i).  Additionally,  the  Agreement  itself  states  it 
“was entered into … to provide salary continuation benefits 
to [Bunn] that are payable from its general assets for the pur‐
pose  of  encouraging  [Bunn]  to  remain  an  employee.”  This 
clause  could  refer  to  the  type  of  supplemental  benefit 
§ 359.1(d)(2)(ii) contemplates, but it does not clearly place the 
Agreement under its purview. Cf. Mulholland v. FDIC, 12‐cv‐
1415, 2014 WL 2593645, at *4 (D. Colo. June 9, 2014) (section 
359.1(d)(2)(ii)  satisfied  when  agreements  at  issue  expressly 
stated  they  created  an  “unfunded  arrangement  maintained 
primarily to provide supplemental retirement benefits for the Ex‐
ecutive” and described “Executive” as someone with “excep‐
tional merit”).  
14                                                          No. 18‐1907 

    Bunn  intimates  through  his  other  arguments  that 
§ 359.1(d)(2) applies, but he provides no evidence that this is 
so. As has become “axiomatic” in our Circuit, “‘[j]udges are 
not like pigs, hunting for truffles buried in’ the record.” John‐
son  v.  Advocate  Health  &  Hosps.  Corp.,  892  F.3d  887,  898  (7th 
Cir. 2018) (quoting Albrechtsen v. Bd. of Regents of Univ. of Wis. 
Sys., 309 F.3d 433, 436 (7th Cir. 2002)). It is Bunn’s responsibil‐
ity in opposing summary judgment to identify the evidence 
that would sufficiently raise a disputed issue for trial. Absent 
such  evidence  or  an  adequate  explanation  why  the  Agree‐
ment meets these threshold requirements, Bunn has waived 
any argument the Agreement is a bona fide deferred compen‐
sation plan. See United States v. Cisneros, 846 F.3d 972, 978 (7th 
Cir.  2017)  (“We  have  repeatedly  and  consistently  held  that 
‘perfunctory  and  undeveloped  arguments,  and  arguments 
that  are  unsupported  by  pertinent  authority,  are  waived.’” 
(quoting  United  States  v.  Berkowitz,  927  F.2d  1376,  1384  (7th 
Cir. 1991)). 
    Second, even assuming Bunn had come forward with evi‐
dence that the change of control termination benefit meets the 
threshold  requirements  of  § 359.1(d)(2),  Bunn  runs  into  an‐
other problem. Bunn did not come forward with any evidence 
sufficient  to  raise  at  least  a  material  dispute  of  fact  that  the 
Agreement  meets  all  seven  required  criteria  listed  in 
§ 359.1(d)(3). Without such evidence, Bunn cannot recover the 
benefit as a bona fide deferred compensation plan exception 
to golden parachute payments. 
   The district court focused its analysis on § 359.1(d)(3)(vi) 
and  (vii).  We  agree  with  the  district  court’s  conclusion  that 
No. 18‐1907                                                                  15 

Bunn has not offered any evidence sufficient to raise a credi‐
ble dispute that the Agreement meets these two criteria.7 
      Section 359.1(d)(3)(vi) requires that: 
            The insured depository institution … has previ‐
            ously recognized compensation expense and ac‐
            crued  a  liability  for  the  benefit  payments  ac‐
            cording to GAAP[8] or segregated or otherwise 
            set  aside  assets  in  a  trust  which  may  only  be 
            used to pay plan benefits, except that the assets 
            of such trust may be available to satisfy claims 
            of the institution’s or holding company’s credi‐
            tors in the case of insolvency.  
12  C.F.R.  § 359.1(d)(3)(vi).  A  plain  reading  of  this  provision 
creates  two  ways  in  which  the  depository  institution  could 
sufficiently identify the assets subject to a bona fide deferred 
compensation  plan.  The  institution  could  “recognize[]  com‐
pensation expense and accrue[] a liability for the benefit pay‐
ments  according  to GAAP,” or  the  institution could “segre‐
gate[] or otherwise set aside assets in a trust which may only 
be used to pay plan benefits.” Id.; see Encino Motorcars, LLC v. 
                                                 
7 Regarding the other criteria, because the original Agreement was signed 

in 2003, FDIC does not dispute that it meets the first requirement: “[t]he 
plan was in effect at least one year prior” to Valley Bank having a receiver 
appointed or receiving a 4 CAMELS rating. 12 C.F.R. § 359.1(d)(3)(i). How‐
ever, the FDIC argues that Bunn has failed to provide any evidentiary sup‐
port that the Agreement satisfies § 359.1(d)(3)(ii)–(v). We find it unneces‐
sary  to  address  each  of  these  criteria  individually;  assuming  Bunn  had 
presented evidence that the Agreement satisfies them, the deficiencies in 
Bunn’s  presentation  regarding  § 359.1(d)(3)(vi)–(vii)  prevent  him  from 
claiming this exception for the benefit. 
8 “GAAP” refers to generally accepted accounting principles. 
16                                                     No. 18‐1907 

Navarro, 138 S. Ct. 1134, 1141 (2018) (“‘[O]r’ is ‘almost always 
disjunctive.’” (quoting United States v. Woods, 571 U.S. 31, 45 
(2013))). 
    Bunn argues the  two bank‐owned life insurance policies 
in his name satisfy this first pathway: Valley Bank purchased 
them for the express purpose of satisfying its obligations un‐
der the Agreement, they were approved in 2008 for use in this 
manner,  and  Valley  Bank  acknowledged  it  would  follow 
GAAP  applicable  to  these  life  insurance  policies.  Bunn  also 
points to his testimony at his deposition that Valley Bank had 
listed on its general ledger an accrued liability of $4,300,000 
for all of its executive employees under all of the Salary Con‐
tinuation Agreements it had in place. According to Bunn, the 
combination of these two facts raises a credible dispute as to 
whether  Valley  Bank  “recognized  compensation  expense” 
and “accrued a liability” for the purpose of paying his change 
of control termination benefit. 
    In the district court, Bunn did not argue the life insurance 
policies represented the kind of asset segregation sufficient to 
meet this requirement: his only mention of the policies in op‐
posing summary judgment was to “concede[] that he does not 
have entitlement to the cash value of the bank owned life in‐
surance based on … the [Agreement].” Bunn has waived this 
point  by  not  arguing  below  that  the  life  insurance  policies 
themselves  represented  the  necessary  segregation  of  assets 
for this requirement. See Walker v. Groot, 867 F.3d 799, 802 (7th 
Cir. 2017) (“A ‘party may not raise an issue for the first time 
on appeal.’” (quoting Williams v. Dieball, 724 F.3d 957, 961 (7th 
Cir. 2013)).  
   In any event, the combination of the bank‐owned life in‐
surance policies and the $4,300,000 liability on Valley Bank’s 
No. 18‐1907                                                                     17 

ledger  cannot  satisfy  § 359.1(d)(3)(vi).  Bunn  has  only  pre‐
sented evidence that Valley Bank accrued liability for all Val‐
ley  Bank  executives  in  the  aggregate  amount  of  $4,300,000. 
This does not indicate what accrued liability exists, if any, for 
Bunn  pursuant  to  his  own  specific  Agreement.  In  fact,  he 
acknowledges the bank did not ever designate liability that is 
specific to him and the terms of his own potential benefits as 
outlined in the Agreement he signed.  
    Additionally,  Bunn  did  not  present  any  evidence  suffi‐
cient to satisfy § 359.1(d)(3)(vii). This subsection requires that 
“[p]ayments pursuant to such [bona fide deferred compensa‐
tion] plans shall not be in excess of the accrued liability com‐
puted in accordance with GAAP.” 12 C.F.R. § 359.1(d)(3)(vii). 
Bunn seeks approximately $240,000 for his change of control 
benefit, but without evidence of his own accrued liability, a 
court  cannot  evaluate  whether  this  request  exceeds  the  ac‐
crued  liability  for  Bunn’s  plan.9  Cf.  Mulholland,  2014  WL 


                                                 
9  Bunn  does  present  evidence  that,  as  of May 31,  2014,  the  value  of  the 

Massachusetts  Mutual Life  Insurance  Company  policy  in  his  name  was 
$230,854.89, and the value of the New York Life Insurance and Annuity 
Corporation policy was $230,372.95. However, Bunn correctly disclaimed 
any right to the full value of these policies in the district court: The Agree‐
ment  provided  these  policies  were  “general  asset[s]”  of  Valley  Bank  to 
which Bunn had no preferred claim. And even if these policies were pur‐
chased to give the Bank the funds to pay out the benefits under the Agree‐
ment, that does not indicate what portion of those policies represents the 
liability  accrued  under  the  Agreement  for  him  personally.  Moreover, 
Bunn’s proof of claim requests approximately $240,000, and his deposition 
testimony  shows  that  he  “believe[d]”  the  bank’s  holding  company  was 
hitting its target objectives such that his benefits had been accruing over 
the life of the Agreement. But this does not show where on its books or 
elsewhere Valley Bank accrued liability according to the terms of Bunn’s 
18                                                                 No. 18‐1907 

2593645, at *5 (plaintiffs satisfied the bona fide deferred com‐
pensation  plan  exception  by  providing  the  bank’s  liability 
statements,  “which  reflect  the  accrued  balances  of  each 
[p]laintiff’s  benefits  under  the  Agreements”  (emphasis 
added)).  And  without  such  evidence,  Bunn  cannot  demon‐
strate the Agreement, and the payment he seeks pursuant to 
that  Agreement,  satisfies  the  bona  fide  deferred  compensa‐
tion plan exception to golden parachute payments. 
    In sum, Bunn has not provided evidence that the benefit 
he seeks is anything other than a prohibited golden parachute 
payment. The payment is therefore prohibited under federal 
law, and Bunn cannot demonstrate he suffered any damages 
from the FDIC’s disaffirmation of the Agreement.10  
                                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 




                                                 
Agreement. In other words, Bunn does not provide evidence of where Val‐
ley Bank accrued and documented the $240,000 liability he seeks.  
10  The  FDIC  further  argues  that  Bunn  is  not  entitled  to  payment  of  the 

change of control termination benefit because 12 C.F.R. § 359.7 precludes 
recovery and because he did not establish a “change of control,” as defined 
in the Agreement, actually occurred. Bunn also makes various arguments 
challenging the adequacy of the FDIC’s disaffirmation of the Agreement. 
Because we conclude the benefit Bunn seeks is a prohibited golden para‐
chute  payment  not  subject  to any  exception,  we  need  not address  these 
alternative arguments.